I cannot agree with the conclusion that plaintiff's condition is an occupational disease within the meaning of the statutory definition, Act No. 10, pt. 7, § 1(c), Pub. Acts 1912 (1st Ex. Sess.), as added by Act No. 61, Pub. Acts 1937 (Comp. Laws Supp. 1940, § 8485-1, Stat. Ann. 1940 Cum. Supp. § 17.220). My Brother says that if there is any "internal rubbing and friction in the rotation of the arm," because of the duties performed, and bursitis results, compensation may be awarded because bursitis caused by any process involving "continuous rubbing, pressure or vibrations of the parts affected" is scheduled in section 2 of the act. But the statute does not say that because a disease or condition is scheduled in section 2 that it is compensable; section 2 states that disablement "resulting from an occupational disease or condition" described in the schedule may be treated as an accidental injury. The disease or condition described in the schedule must first come within the definition of "occupational disease" as stated in section 1 (c):
"The term 'occupational disease' means a disease which is due to causes and conditions which are characteristic of andpeculiar to a particular trade, occupation, process oremployment."
The statement in the schedule, section 2, subd. 26 (Comp. Laws Supp. 1940, § 8485-2, Stat. Ann. 1940 Cum. Supp. § 17.221), as to the cause does not enlarge *Page 549 
the definition of occupational disease, but rather puts a limitation on the definition of section 1 (c). I do not think that the bursitis in the instant case was due to "causes and conditions which are characteristic of and peculiar to" her employment.
There is no proof in the record, and our attention has not been called to any facts judicially known, to the effect that bursitis is a likely or common result of the kind of work plaintiff was doing. Her activities involved no strenuous exertions. She filled varying sizes of medicine bottles from a 16-fluid-ounce glass graduate, then moved the filled bottle 15 to 18 inches to a labelling machine. Before the installation of the machine, the labels were pasted on by hand. Her own physician testified that every time there is a shoulder movement there is caused a rubbing, and that there is "nothing unnatural" in rubbing or vibrations in the shoulder, but that in his opinion, she "overused the shoulder, used it too much."
Many occupations even of the most sedentary type require repeated movements with their concomitant flection of the joint, and yet the worker is not subjected to any greater likelihood of disorder in the joints "due to causes and conditions which are characteristic of and peculiar to" the activities than any individual who must move his limbs about in living or in general employment. As I understand my Brother's construction of the statute, there would be room for finding that bursitis developing in the shoulder joints of a cashier in a retail establishment is an occupational disease merely because the movements of taking in, registering, and then paying out moneys involve rubbing within the joints of the shoulder; it would seem that the same result would follow in the case of a telephone switchboard operator who is continuously inserting and withdrawing *Page 550 
the plugs which control line connections; it would mean that the seamstress who guides the cloth on which she is working through a sewing machine would likewise suffer an occupational disease; and a police officer who directs traffic would acquire bursitis as an occupational disease because of his hand movements. I could cite many other common instances of operations which involve continuous movements of a type that would not subject the worker to any peculiar hazards of disorder; I do not think it was intended that industry bear the burden of all bursitis occurring merely because there is use of the joint in the work, but that section 1 (c) in defining "occupational disease" limits the scope of coverage to a disease or condition "due to causes and conditions which are characteristic of and peculiar to" the tasks performed. Examples of types of bursitis which I think are truly "characteristic of and peculiar to" the occupation in which acquired are: bursitis in the shoulder of a hodcarrier; "housemaid's knee;" "tennis elbow;" bursitis caused by working with pneumatic drills or by vibrating machinery; bursitis in the shoulder of a plasterer who must constantly bear the weight of a heavy "hod" of plaster on one shoulder, et cetera. These examples are, of course, merely suggestive and not limiting of the possibilities.
In Matter of Goldberg v. 954 Marcy Corp., 276 N.Y. 313, 318,319 (12 N.E. [2d] 311), it was said:
Thus an occupational disease is one which results from the nature of the employment, and by nature is meant, not those conditions brought about by the failure of the employer to furnish a safe place to work, but conditions to which all employees of a class are subject, and which produce the disease as a natural incident of a particular occupation, and attach to that occupation a hazard which distinguishes it *Page 551 
from the usual run of occupations and is in excess of the hazard attending employment in general. Thus compensation is restricted to disease resulting from the ordinary and generally recognized risks incident to a particular employment, and usually from working therein over a somewhat extended period. Such disease is not the equivalent of a disease resulting from the general risks and hazards common to every individual regardless of the employment in which he is engaged."
In Nielsen v. Firemen's Fund Indemnity Co., 239 App. Div. 239
(268 N.Y. Supp. 189), it was pointed out that the statute covers only occupational diseases "caused by special enumerated hazards to which the employee is peculiarly subjected," and that it does not compensate for disease "resulting from the general hazards and risks common to every individual, regardless of the nature of his employment."
In Madeo v. Dibner  Bro., 121 Conn. 664, 667 (186 A. 616,105 A.L.R. 1408), it was said:
"In Glodenis v. American Brass Co., 118 Conn. 29, 40
(170 A. 146, 150), we pointed out that the definition did 'not require that a disease to be within the definition, should be one which arises solely out of the particular kind of employment in which the employee is engaged, nor that it should be due to causes in excess of the ordinary hazards of that particular kind of employment;' that the phrase 'peculiar to the occupation' was not 'used in the sense that the disease must be one which originates exclusively from the particular kind of employment in which the employee is engaged, but rather in the sense that the conditions of that employment must result in a hazard which distinguishes it in character from the general run of occupations;' and we said that, 'to come within the definition, an occupational disease must be a disease which is a natural incident of a particular occupation, and must attach to that *Page 552 
occupation a hazard which distinguishes it from the usual run of occupations and is in excess of that attending employment in general.' This definition requires that, to constitute an occupational disease, the disease must be a natural incident of a particular kind of employment, one which is likely to result from that employment because of its inherent nature. It does not include a disease which results from the peculiar conditions surrounding the employment of the claimant in a kind of work which would not from its nature be more likely to cause it than would other kinds of employment carried on under the same conditions."
See, also, Bollinger v. Wagaraw Building Supply Co.,122 N.J. Law, 512 (6 Atl. [2d] 316); Industrial Commission v. Ule, 97 Col. 253 (48 Pac. [2d] 803); Maupin v. American Cigar Co.,229 Mo. App. 782 (84 S.W. [2d] 218); Russo v. Swift Co., 136 Neb. 406 (286 N.W. 291).
I do not think that bursitis is an occupational disease unless the occupation subjects the worker to a great hazard thereof than exists in the usual run of employment. The employment in the instant case did not bring about any hazard which would distinguish the tasks she performed from any other nonstrenuous employment and, therefore, her disability is not an occupational disease within the definition of section 1 (c).
The award should be vacated, with costs to defendant.
CHANDLER and WIEST, JJ., concurred with BUTZEL, J. *Page 553